EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Silverman on April 9, 2021.

The application has been amended as follows: 

1. (Currently amended) A sublingual formulation comprising:
a) an extract of a cannabinoid containing Cannabis plant material, said extract containing 
b) a pregelatinized tapioca starch; 
c) a volume of bromelain;
and d) a volume of gamma-aminobutyric acid (GABA).



3.    (Original)    The formulation of claim 1 further comprising vitamin B12.

4.    (Cancelled)

5.    (Original) The formulation of claim 1 further comprising luo han guo fruit extract.

6.    (Original)    The formulation of claim 1 further comprising mannitol.

7.    (Original)    The formulation of claim 1 further comprising microcrystalline cellulose.

8.    (Original)    The formulation of claim 1 further comprising sodium alginate.

9.    (Original)    The formulation of claim 1 further comprising gellan gum.

10.    (Currently amended) The formulation of claim 1 further comprising menthol or mentha piperita oil.

11.    (Currently amended)    The formulation of claim 1 further comprising citrus grandis peel oil or lemon balm.

12.    (Original)    The formulation of claim 1 further comprising magnesium stearate.


14.    (Currently amended) The formulation of claim 1, wherein the extract of the cannabinoid containing Cannabis plant material is in the range of from 6% to 20% by weight based on the entire formulation.

15.    (Previously presented) The formulation of claim 1, wherein the pregelatinized tapioca starch is present in the range of from 0.10% to 6% by weight based on the entire formulation.

16.    (Currently amended) The formulation of claim 15, wherein the extract of the cannabinoid containing Cannabis plant material is present in the range of from 6% to 20% by weight based on the entire formulation.

17.    (Original) The formulation of claim 1 wherein the cannabinoid first active agent(s) and the additional cannabinoid active agent(s) are independently selected from the group consisting of a tetrahydrocannabinol (THC), a tetrahydrocannabinolic acid (THC Acid), cannabidiol (CBD), cannabidiolic acid (CBD Acid), cannabigerolic acid, cannabigerol, cannabigerovarinic acid, cannabigerolovarin, cannabichromenic acid, cannabichromene, cannabidivarin, cannabidivarinic acid, tetrahydrocannabivarinic acid, tetrahydrocannabivarin, cannabivarinic acid, cannabivarin, cannabinolic acid, cannabinol, and isomers thereof, and mixtures thereof.

18.    (Original) The formulation of claim 17 wherein said CBD and said CBD Acid are present among the top five most predominantly present cannabinoid materials in said formulation.
to a subject via a sublingual placement of the formulation
20.	(Cancelled)
21.	(Cancelled)

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between the composition and method of group XIV as set forth in the Office action mailed on July 16, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655